Olivee, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the court:
(1) That the canned tuna fish on the invoices covered by the above-entitled reappraisement appeals, exported from Japan during the period from May 25, 1937 to June 17, 1938, and the market conditions with respect thereto, are the same in all material respects as the canned tuna fish and the market conditions with respect thereto, in the case of Toa Kigyo Corp. et al. v. United States, Reap. Dec. 5002,- wherein the court held that no foreign value existed for such merchandise, and that the dutiable value was the export value as defined in section 402 (d) of the tariff act of 1930, which value was represented by the appraised unit values, less 3 percent, less yí percent swell allowance, less nondutiable charges as found by the appraiser.
(2) That the appraised values herein are the same as the appraised values of the merchandise involved in the said Reap. Dec. 5002.
(3) That the record in said Reap. Dec. 5002 may be incorporated herein, and that upon this stipulation the appeals may be ordered submitted.
*516On tlie agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised unit values, less 3 per centum, less H per centum swell allowance, less noncLutiable charges as found by the appraiser. Judgment will be rendered accordingly.